ON MOTION FOR REHEARING

PER CURIAM.
We grant Appellant’s motion for rehearing. We withdraw this court’s opinion of March 15, 2000, and substitute the following in its place.
Appellant challenges his sentence under the 1995 sentencing guidelines on the ground that chapter 95-184, Laws of Florida, violated the single subject requirement of the Florida Constitution. The date of Appellant’s offenses, stated as July 14, 1996, fits, within the window period for *1099raising such a claim. See Bortel v. State, 743 So.2d 595 (Fla. 4th DCA 1999). Based on the authority of Heggs v. State, 25 Fla. L. Weekly S137, — So.2d -, 2000 WL 178052 (Fla. Feb. 17, 2000), we reverse Appellant’s sentence and remand to the trial court for re-sentencing.
As to all other issues raised, we find no reversible error or abuse of discretion. We affirm Appellant’s conviction of manslaughter with a firearm and three counts of aggravated battery with a firearm.
STONE, FARMER, and SHAHOOD, JJ., concur.